Citation Nr: 1415728	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  97-06 893A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for folliculitis barbae for the period on appeal through July 22, 2001.

2.  Entitlement to an initial evaluation in excess of 30 percent for folliculitis barbae for the period on appeal beginning July 23, 2001.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney


INTRODUCTION

The Veteran served on active duty from August 1984 to March 1996.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from an April 1996 rating decision from the Department of Veterans Affairs (VA) Records Management Center in St. Louis, Missouri.  Jurisdiction subsequently was transferred to the RO in Atlanta, Georgia.  In September 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In June 2012, the Board issued a decision that denied the claim of entitlement to an initial evaluation in excess of 30 percent for folliculitis barbae for the period on appeal beginning July 23, 2001, and partially granted the claim of entitlement to an initial 10 percent evaluation for folliculitis barbae for the period on appeal through July 22, 2001.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the September 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the June 2012 Board decision is vacated.  



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


